                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Laura Martin,                 )                Civil Action No.: 9:17-cv-03321-RBH
                              )
       Plaintiff,             )
                              )
v.                            )                ORDER
                              )
Commissioner of the Social    )
Security Administration,      )
                              )
       Defendant.             )
______________________________)

       Plaintiff Laura Martin brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial review

of the final decision of the Commissioner of Social Security denying her claim for supplemental security

income (“SSI”). This matter is now before the Court for review of the Report and Recommendation (“R

& R”) of United States Magistrate Judge Bristow Marchant, made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.). [ECF # 17]. The Magistrate

Judge recommends that the Court affirm the decision of the Commissioner. [ECF #17, p. 20]. This

Court has thoroughly reviewed the record in this case and now issues the following Order.

                            Statement of Facts and Procedural History

       This Court is tasked with reviewing the denial of Plaintiff’s application for disability benefits.

Plaintiff applied for supplemental security income (“SSI”) on May 9, 2014, alleging a disability date

of January 28, 2013 due to diabetic retinopathy, spondylolysis, bipolar type I with depression,

spondylolisthesis, scoliosis, borderline personality disorder, and anxiety with panic attacks, as well as

a frozen left shoulder, MRSA infection, neuropathy, carpal tunnel syndrome, and issues with two

broken feet. [ECF #10-6, Ex. 1D; ECF #10-7, Ex. 3E]. Plaintiff has a history of diabetes mellitus type

I. In July of 2012, Plaintiff underwent an EMG which showed bilateral median neuropathy and
peripheral neuropathy. [ECF #10-12, Ex. 5F]. In May of the following year, an MRI of Plaintiff’s

shoulder revealed what appeared to be a small superficial labral tear, as well as a small infraspinatus

tendon defect on the articular side. [ECF #10-12, Ex. 7F]. In October of 2013, Plaintiff was diagnosed

with bipolar disorder, psychotic disorder, anxiety disorder and borderline personality disorder. [ECF

#10-12; Ex. 4F]. Plaintiff continued to experience left shoulder pain and left foot pain. She also

continued to experience neuropathy in her feet, and she reported frequent falls due to this condition.

[ECF #10-14, Ex. 11F]. She was evaluated in January of 2014 for her shoulder pain and was assessed

with left shoulder capsulitis and referred to physical therapy. [ECF #10-15, Ex. 13F]. In March, after

landing funny on her feet, an x-ray revealed fractures in both of her feet; however, the fractures were

inoperable. [ECF #10-10, Ex. 3F; ECF #10-12, Ex. 7F]. A bone scan on March 28, 2014 revealed she

suffers from osteopenia. [ECF #10-10, Ex. 3F]. Plaintiff continued to experience issues with

neuropathy, depression, and issues related to her foot fractures, as well as lingering effects of a MRSA

infection. [ECF #10-14, Ex. 12F].

       On June 6, 2014, Dr. Julie Arellano completed an assessment form, indicating that Plaintiff had

been diagnosed with bipolar disorder, psychotic disorder not otherwise specified, post traumatic stress

disorder, and borderline personality disorder. Dr. Arellano opined that Plaintiff’s symptoms caused a

moderate severity of restriction of daily living, marked difficulties in maintaining social functioning and

moderate difficulties in maintaining concentration, persistence, or pace and would have repeated

episodes of decompensation. She also opined that Plaintiff would be absent from work more than 2 days

per month. [ECF #10-13, Ex. 8F]. She further opined that Plaintiff would have complete inability to

function independently outside the area of her home. [ECF #10-13, Ex. 8F].

       Plaintiff’s problems persisted, and on September 6, 2015, Plaintiff was admitted to the hospital


                                                    2
with a 1-2 week long history of hyperglycemia, polydipsia, polyuria, and nausea. She reported at this

time that she had fibromyalgia pain in her right arm and right foot. She was discharged with diagnosis

of hyperglycemia. [ECF #10-16; Ex. 19F]. Two months later, she presented again with fibromyalgia

pain. [ECF #10-17; Ex. 21F]. Plaintiff’s problems, including persistent complaints of issues related to

diabetes and mental issues continued through 2016.

       Plaintiff applied for disability on May 9, 2014. Plaintiff’s claim was denied initially and upon

reconsideration. After she requested and was granted a hearing, the ALJ denied her claim on February

10, 2017. Plaintiff’s request for a review by the Appeals Council was eventually denied, making the

findings and determination of the ALJ the final decision of the Commissioner. The ALJ reviewed all

of the medical history in the record, as well as Plaintiff’s testimony at the hearing. The ALJ

subsequently came up with several findings.

       The ALJ’s findings were as follows:

           (1) The claimant has not engaged in substantial gainful activity since
           May 9, 2014, the application date (20 CFR 416.971 et seq.).

           (2) The claimant has the following severe impairments: diabetes
           mellitus, peripheral neuropathy, bilateral shoulder adhesive capsulitis,
           Duputyrens contractures, history or MRSA infection, anxiety,
           borderline personality disorder and bipolar disorder (20 CFR
           416.920(c)).

           (3) The claimant does not have an impairment or combination of
           impairments that meets or medically equals the severity of one of the
           listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
           CFR 416.920(d), 416.925 and 416.926).

           (4) After careful consideration of the entire record, the undersigned
           finds that the claimant has the residual functional capacity to perform
           sedentary work as defined in 20 CFR 404.967(a) except no climbing
           ladders/scaffolds, occasional climbing ramps/stairs, balancing,
           stooping, kneeling, crouching, crawling; frequent fingering and


                                                   3
           handling bilaterally and occasional overhead reaching. The claimant
           can have no exposure to vibration or work hazards. She has the ability
           to concentrate for two-hour increments in the performance of simple,
           repetitive tasks, but should not work in a fast-paced production
           environment.

           (5) The claimant is unable to perform past relevant work. (20 CFR
           416.925).

           (6) The claimant was born on March 23, 1974 and was 40 years old,
           which is defined as a younger individual age 18-44, on the date the
           application was filed (20 CFR 416.963).

           (7) The claimant has at least a high school education and is able to
           communicate in English (20 CFR 416.964).

           (8)Transferability of jobs skills is not material to the determination of
           disability because using the Medical-Vocational Rules as a
           framework supports a finding that the claimant is “not disabled,”
           whether or not the claimant has transferrable job skills (See SSR 82-
           41 and 20 CFR Part 404, Subpart P, Appendix 2).

           (9) Considering the claimant’s age, education, work experience, and
           residual functional capacity, there are jobs that exist in significant
           numbers in the national economy that the claimant can perform (20
           CFR 416.969 and 416.969(a)).

           (10) The claimant has not been under a disability, as defined in the
           Social Security Act, since May 9, 2014, the date the application was
           filed (20 CFR 416.920(g)).

       On December 8, 2017, Plaintiff filed a complaint seeking judicial review of the Commissioner’s

decision. [ECF #1]. Both Plaintiff and Defendant filed briefs [ECF #13, ECF #14], and the Magistrate

Judge issued a Report and Recommendation (“R&R”) on December 21, 2018, recommending that the

Commissioner’s decision be affirmed [ECF #17]. Plaintiff filed objections on January 11, 2019. [ECF

#29]. Defendant responded to these objections on January 18, 2019. [ECF #21].




                                                    4
                                         Standard of Review

I. Judicial Review of the Commissioner’s Findings

        The federal judiciary has a limited role in the administrative scheme established by the Act,

 which provides the Commissioner’s findings “shall be conclusive” if they are “supported by substantial

 evidence.” 42 U.S.C. § 405(g). “Substantial evidence has been defined innumerable times as more

than a scintilla, but less than preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

Substantial evidence “means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

       This statutorily mandated standard precludes a de novo review of the factual circumstances that

substitutes the Court’s findings for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157, 1157-

58(4th Cir. 1971); Hicks v. Gardner, 393 F.2d 299, 302 (4th Cir. 1968). The Court must uphold the

Commissioner’s factual findings “if they are supported by substantial evidence and were reached

through application of the correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.

2012); see also Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972) (stating that even if the Court

disagrees with the Commissioner’s decision, the Court must uphold the decision if substantial evidence

supports it). This standard of review does not require, however, mechanical acceptance of the

Commissioner’s findings. Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). The Court “must not

abdicate [its] responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner]’s findings, and that [her] conclusion is rational.” Vitek, 438 F.2d

at 1157-58.

II.    The Court’s Review of the Magistrate Judge’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s


                                                   5
recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court must conduct a

de novo review of those portions of the R & R to which specific objections are made, and it may accept,

reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

matter with instructions. 28 U.S.C. § 636(b)(1).

      The Court must engage in a de novo review of every portion of the Magistrate Judge’s report to

which objections have been filed. Id. However, the Court need not conduct a de novo review when

a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983).

                                           Applicable Law

      Under the Act, Plaintiff’s eligibility for the sought-after benefits hinges on whether she is under

a “disability.” 42 U.S.C. § 423(a). The Act defines “disability” as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). The claimant bears the ultimate burden to

prove disability. Preston v. Heckler, 769 F.2d 988, 991 n.* (4th Cir. 1985). The claimant may establish

a prima facie case of disability based solely upon medical evidence by demonstrating that her

impairments meet or equal the medical criteria set forth in Appendix 1 of Subpart P of Part 404 of Title


                                                   6
    20 of the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(d) & 416.920(d).

           If such a showing is not possible, a claimant may also establish a prima facie case of disability

    by proving she could not perform her customary occupation as the result of physical or mental

    impairments. See Taylor v. Weinberger, 512 F.2d 664, 666-68 (4th Cir. 1975). This approach is

    premised on the claimant’s inability to resolve the question solely on medical considerations, and it is

    therefore necessary to consider the medical evidence in conjunction with certain vocational factors. 20

    C.F.R. §§ 404.1560(a) & § 416.960(a). These factors include the claimant’s (1) residual functional

    capacity, (2) age, (3) education, (4) work experience, and (5) the existence of work “in significant

    numbers in the national economy” that the individual can perform. Id. §§ 404.1560(a), 404.1563,

    404.1564, 404.1565, 404.1566, 416.960(a), 416.963, 416.964, 416.965, & 416.966. If an assessment

    of the claimant’s residual functional capacity leads to the conclusion that she can no longer perform her

    previous work, it then becomes necessary to determine whether the claimant can perform some other

    type of work, taking into account remaining vocational factors. Id. §§ 404.1560(c)(1) & 416.960(c)(1).

    Appendix 2 of Subpart P governs the interrelation between these vocational factors.

           To facilitate a uniform and efficient processing of disability claims, regulations promulgated

    under the Act have reduced the statutory definition of disability to a series of five sequential questions.

    See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting the

    “need for efficiency” in considering disability claims). An examiner must consider the following: (1)

    whether the claimant is engaged in substantial gainful activity; (2) whether she has a severe impairment;

    (3) whether that impairment meets or equals an impairment included in the Listings;1 (4) whether such


1
 The Commissioner’s regulations include an extensive list of impairments (“the Listings” or “Listed impairments”)
the Agency considers disabling without the need to assess whether there are any jobs a claimant could do. The
Agency considers the Listed impairments, found at 20 C.F.R. part 404, subpart P, Appendix 1, severe enough to

                                                           7
    impairment prevents claimant from performing past relevant work;2 and (5) whether the impairment

    prevents her from doing substantial gainful activity. See 20 C.F.R. § 404.1520. These considerations

    are sometimes referred to as the “five steps” of the Commissioner’s disability analysis. If a decision

    regarding disability may be made at any step, no further inquiry is necessary. 20 C.F.R. §

    404.1520(a)(4) (providing that if Commissioner can find claimant disabled or not disabled at a step,

    Commissioner makes determination and does not go on to the next step).

          A claimant is not disabled within the meaning of the Act if she can return to past relevant work

    as it is customarily performed in the economy or as the claimant actually performed the work. See 20

    C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

    bears the burden of establishing her inability to work within the meaning of the Act. 42 U.S.C. §

    423(d)(5). Once an individual has made a prima facie showing of disability by establishing the inability

    to return to past relevant work, the burden shifts to the Commissioner to come forward with evidence

    that claimant can perform alternative work and that such work exists in the regional economy. To

    satisfy that burden, the Commissioner may obtain testimony from a vocational expert demonstrating

    the existence of jobs available in the national economy that claimant can perform despite the existence

    of impairments that prevent the return to past relevant work. Walls v. Barnhart, 296 F.3d 287, 290 (4th

    Cir. 2002). If the Commissioner satisfies that burden, the claimant must then establish that she is



prevent all gainful activity. 20 C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all
criteria of any of the Listed impairments for at least one year, she will be found disabled without further assessment.
20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the claimant must establish that her
impairments match several specific criteria or be “at least equal in severity and duration to [those] criteria.” 20
C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987)
(noting the burden is on claimant to establish his impairment is disabling at Step 3).

2
  In the event the examiner does not find a claimant disabled at the third step and does not have sufficient
information about the claimant’s past relevant work to make a finding at the fourth step, he may proceed to the
fifth step of the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).

                                                               8
unable to perform other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally

Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987) (regarding burdens of proof).

                                               Analysis

      Plaintiff raises three objections to the Magistrate Judge’s recommendation that the

Commissioner’s decision be affirmed. First, Plaintiff argues that the Magistrate Judge erred in

determining that the ALJ adequately assessed Plaintiff’s complaints of fibromyalgia at the second step

of the sequential evaluation, as well as erred in finding no error in the ALJ’s subsequent RFC assessment

based on those findings. Second, Plaintiff argues that the Magistrate Judge erred in finding that the ALJ

adequately considered Plaintiff’s combination of impairments because Plaintiff asserts that the ALJ did

not explain how her multiple impairments affected and limited her in combination. Third, Plaintiff

asserts that the Magistrate Judge erred in finding that the ALJ properly supported his reasons for

rejecting the opinion of treating physician Dr. Julie Ann Arellano, who gave several opinions regarding

Plaintiff’s mental conditions and their impact on Plaintiff’s ability to do basic work activities.

      In his order, the Magistrate Judge recommends finding that the ALJ did not err in assessing

Plaintiff’s complaints of fibromyalgia because the ALJ appropriately discussed Plaintiff’s complaints

of fibromyalgia pain as part of the overall RFC assessment, as well as made proper findings at step two

of the assessment. Plaintiff objects to the Magistrate Judge’s recommendation that the ALJ properly

analyzed Plaintiff’s fibromyalgia complaints as a “non-severe” impairment and its corresponding effect

on the RFC. Plaintiff argues that her fibromyalgia diagnosis meets the requirements at step two of the

analysis in finding an impairment “severe,” and that the ALJ did not cite to any medical evidence to

support the opposite finding. Plaintiff further argues that the ALJ did not evaluate how fibromyalgia

affects the RFC in accordance with SSR 12-2p.


                                                   9
      The RFC is a determination by the ALJ, based on all relevant medical and non-medical evidence,

of what a claimant can still do despite her impairments. See 20 C.F.R. § 416.945; SSR 96-8p, 1996 WL

374184 (July 2, 1996). Where as here, if more than one impairment is present, the ALJ must consider

all of these medically determinable impairments, including those which are not “severe,” when

determining the RFC. See See 20 C.F.R. § 416.945. While there is no medical listing for fibromyalgia,

Titles II and XVI of Social Security Ruling 12-2p provide guidance in deciding whether a person has

a medically determinable impairment. SSR 12-2p defines fibromyalgia as follows: “a complex medical

condition characterized primarily by widespread pain in the joints, muscles, tendons, or nearby soft

tissues that persisted for at least 3 months.” SSR 12-2p provides further guidance as to how a

Commissioner should consider fibromyalgia in the five-step sequential evaluation process to determine

disability. Specifically, in determining the RFC, the Ruling provides, “[f]or a person with FM

[fibromyalgia], we will consider a longitudinal record whenever possible because the symptoms of FM

can wax and wane so that a person may have ‘bad days and good days.’” SSR 12-2p. The Sixth Circuit

has noted that the absence of objective medical evidence to substantiate a fibromyalgia diagnosis is

essentially irrelevant. Kalmbach v. Commissioner, 409 Fed. Appx. 852, 864 (6th Cir. 2011). Numerous

other courts have recognized the subjective nature of fibromyalgia symptoms. Dowell v. Colvin, No.

1:12CV1006, 2015 WL 1524767, at *3 (M.D.N.C. April 2, 2015).

      The Magistrate Judge determined that the ALJ did not commit reversible error in his assessment

of Plaintiff’s fibromyalgia diagnosis, in part because Plaintiff had other medical diagnoses that could

result in complaints similar to fibromyalgia. However, as pointed out by Plaintiff in her objections, the

ALJ did not give that specific justification in determining that fibromyalgia was not a severe

impairment. In fact, while the ALJ briefly mentions within the decision that Plaintiff “alleges pain in


                                                  10
her shoulders, hands, upper and lower back, legs and feet that is caused by fibromyalgia and

neuropathy,” the ALJ does not otherwise specifically consider or assess Plaintiff’s complaints of

fibromyalgia in any other part of his decision. [ECF #10-2, p. 23]. Thus, not only did the ALJ

determine that Plaintiff’s fibromyalgia was not a severe disorder, the ALJ also did not specifically

consider a fibromyalgia diagnosis at step two of the evaluation. This is the case despite the fact that at

the hearing, Plaintiff testified that she was experiencing pain due to fibromyalgia and diabetic

neuropathy. [ECF #10-2, p. 42]. She further testified that her doctors have explained to her that her back

pain is caused by fibromyalgia, while explaining to her at another appointment that her pain was due

to scoliosis. [ECF #10-2, p. 47]. There are at least three instances (as indicated by the Magistrate Judge)

where Plaintiff’s medical records reference a diagnosis for fibromyalgia. As pointed out by the

Magistrate Judge, Plaintiff’s initial diagnosis of fibromyalgia appears in a medical record dated July

17, 2014. While this is over a year after her disability onset date, Plaintiff has had a long history of

complaints associated with chronic pain, tenderness, and fatigue, and as indicated in SSR 12-2p, this

particular impairment necessitates a consideration of a claimant’s longitudinal record. Further, while

Plaintiff complained of pain associated with fibromyalgia at the hearing and complaints with this

condition are indicated in her medical records, the ALJ does not offer any explanation as to why he

determined this impairment did not impact the RFC, aside from mentioning this testimony in discussing

the RFC.

       SSR 12-2p sets forth an explanation as to how a claimant can establish whether fibromyalgia is

a medically determinable impairment. SSR 12-2p further explains how to properly evaluate

fibromyalgia under the Act. Because it does not appear that the ALJ considered in the first instance

whether fibromyalgia was a severe impairment at step two, along with the fact that the ALJ did not


                                                   11
appear to explain why fibromyalgia would or would not have an impact on the RFC, this Court cannot

determine whether substantial evidence supports the ALJ’s findings in this case. Accordingly, this

Court finds that this case should be remanded to allow the ALJ to conduct an analysis of Plaintiff’s

issues with fibromyalgia and determine its impact, if any, on Plaintiff’s RFC. Because this Court is

remanding this matter back to the Commissioner, this Court also finds that the ALJ should take into

consideration the other allegations of error, and make appropriate findings as to the other allegations

of error as well, to the extent those determinations are impacted by the additional analysis performed

with respect to Plaintiff’s fibromyalgia.

                                              Conclusion

      The Court has thoroughly considered the entire record as a whole, including the administrative

transcript, the briefs, the Magistrate Judge’s R & R, Plaintiff’s objections, and the applicable law. For

the above reasons, the Court respectfully rejects the Magistrate Judge’s recommendation to affirm the

Commissioner’s decision [ECF #17], and remands this case for further fact finding consistent with this

Order. The Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g) and

this case is remanded to the Commissioner for further proceedings consistent with this Order.

IT IS SO ORDERED.

Florence, South Carolina                               s/ R. Bryan Harwell
March 11, 2019                                         R. Bryan Harwell
                                                       United States District Judge




                                                  12
